DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-11, in combination with applicant’s arguments, filed July 9, 2021, with respect to claims 1, 14, and 19 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-14, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a apparatus configured to analyze a component of an object, the apparatus comprising, among other essential elements, wherein the controller is further configured to gradually increase or decrease the ultrasonic transmission time intervals based on an order of ultrasonic transmission of the ultrasonic generator or assign some of a plurality of predefined different time intervals to the ultrasonic transmission time intervals based on a pseudo random sequence, in combination with the rest of the limitations of the above claim.  Claims 3-13 are dependent from claim 1 and therefore are also included in the allowed subject matter.
Regarding claim 14, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method of analyzing a component of an object, the method 
Regarding claim 19, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a signal detection sensor, the device comprising, among other essential elements, wherein the controller is further configured to gradually increase or decrease time intervals based on an order of ultrasonic transmission of the ultrasonic generator or assign some of a plurality of predefined different time intervals to the ultrasonic transmission time intervals based on a pseudo random sequence, in combination with the rest of the limitations of the above claim.  Claim 20 is dependent from claim 19 and therefore is also included in the allowed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877